          Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 1 of 11




 1 Gregory P. Gillis (SBN 011214)
   Evan F. Hiller (SBN 028214)
 2 SACKS TIERNEY P.A.
   4250 N. Drinkwater Blvd., 4th Floor
 3 Scottsdale, AZ 85251-3693
   Telephone: 480.425.2600
 4
   Attorneys for Defendant FDIC as Receiver for
 5 Resolute Bank
 6
 7                         IN THE UNITED STATES DISTRICT COURT

 8                             FOR THE DISTRICT OF ARIZONA
   Deborah Schick, individually and on
 9 behalf of a class of all persons and
   entities similarly situated,             No. CV-19-02218-PHX-DLR
10
              Plaintiff,
11                                          MOTION TO DISMISS COMPLAINT
   v.                                       FOR LACK OF SUBJECT MATTER
12                                          JURISDICTION
   FDIC as Receiver for Resolute Bank
13 and John Doe Corporation d/b/a
   Reverse Mortgage Savings Center,
14
              Defendant.
15 ________________________________
16   FDIC as Receiver for Resolute Bank,
17                Cross-Claimant,
18   v.
19   Five Business Solutions,
20                Cross-Defendant.
21
22           The Federal Deposit Insurance Corporation, as Receiver of Resolute Bank (“FDIC-

23 R Resolute”), by its attorney, Gregory P. Gillis of Sacks Tierney P.A., pursuant to Rules
24 12(b)(1) and (6) Federal Rules of Civil Procedures, respectfully requests this Court to
25 dismiss with prejudice Plaintiff’s Complaint for lack of subject matter jurisdiction. In
26 support of its Motion, the FDIC-R Resolute states:
27 BACKGROUND FACTS
28           1.      On or about April 5, 2019, the Plaintiff, Deborah Schick (“Schick”) filed her



     2707343.v2
          Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 2 of 11




 1   Class Action Complaint (“Complaint”) against Resolute Bank alleging claims of violation

 2   of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

 3           2.    On May 3, 2019 Resolute Bank filed an Answer and Cross-Claim against

 4   Five Business Solutions.

 5           3.    On October 25, 2019, the Office of the Comptroller of the Currency (“OCC”)

 6 closed Resolute Bank, placed its assets into receivership, and appointed the Federal Deposit
 7 Insurance Corporation as its Receiver. The FDIC accepted the appointment as Receiver for
 8 Resolute Bank (“FDIC-R Resolute”) pursuant to Section 1821(c)(3)(A) of the Financial
 9   Institutions, Reform, Recovery and Enforcement Act of 1989 (“FIRREA”). 12 U.S.C. §

10   1821(c)(3)(A).

11           4.    On December 4, 2019 the Court issued an order granting the FDIC-R

12   Resolute’s Motion to Substitute Counsel and on December 12, 2019 the Court issued an

13   order granting the FDIC-R Resolute’s Motion to substitute the FDIC-R Resolute as the

14   defendant in place of the failed financial institution.

15           5.    Pursuant to statute, the FDIC-R Resolute set January 29, 2020 as the last day

16   for creditors to file administrative claims with the FDIC-R Resolute. ("Claims Bar Date").

17   12 U.S.C. § 1821(3)(B); Declaration of Donald G. Grieser in Support of FDIC-R

18   Resolute’s Motion to Dismiss Complaint (“Grieser Declaration” ¶) attached hereto as Ex A.

19   A Notice to Creditors and Depositors of Resolute Bank, Maumee, Ohio, prepared by the

20   FDIC-R Resolute was published by The Toledo Blade Co., Toledo, Ohio, in The Blade

21   newspaper on October 31, 2019, December 4, 2019 and January 2, 2020 notifying the

22   general public that Resolute Bank was closed by the OCC, the FDIC was appointed its

23   receiver, and all creditors having claims against the failed institution must submit their

24   claims, with proof thereof, to the FDIC-R Resolute on or before January 29, 2020. (Grieser

25   Decl. ¶ 6 and Ex. 1)

26           6.    On November 1, 2019, FDIC-R Resolute mailed Schick, care of her attorney

27   in this case, a Notice to Discovered Claimant to Present Proof of Claim together with filing

28   instructions and a form Proof of Claim to be completed and returned to the FDIC-R
                                                  2
     2707343.v2
          Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 3 of 11




 1   Resolute along with documentary proof of any amount requested by Schick to be paid to

 2   her by FDIC-R Resolute. (Grieser Decl. ¶ 7 and Ex. 2)

 3           7.     According to the FDIC-R Resolute's records, Schick did not file an

 4   administrative claim with the FDIC-R Resolute prior to the Claims Bar Date or at any time

 5   thereafter. (Grieser Decl. ¶ 9).

 6           8.     The FDIC-R Resolute now moves for dismissal of Plaintiff’s Complaint

 7   based on Schick’s failure to comply with the mandatory receivership administrative claims

 8   process by failing to file a claim with the FDIC-R Resolute. Consequently, Schick is now

 9   statutorily barred from asserting any claims in any forum against the FDIC-R Resolute. 12

10   U.S.C. § 1821(d)(6)(B)(ii).

11                     MEMORANDUM OF POINTS AND AUTHORITIES

12       I.    Schick Was Required To Exhaust The Administrative Claims Process
     Mandated By FIRREA As A Prerequisite To Continuing This Lawsuit.
13
14           As an important part of the comprehensive scheme for winding up failed financial

15   institutions such as Resolute Bank, FIRREA establishes a mandatory administrative review

16   process (“Administrative Claims Process”), i.e., standardized procedures that creditors of

17   failed depository institutions are required to follow in seeking recovery from a receivership

18   estate for pre-closing claims against the failed institution and post- closing claims against

19   the receiver or the receiver’s assets. These procedures for the orderly and efficient

20   processing of claims are set forth in Sections 1821(d) of FIRREA at 12 U.S.C. §

21   1821(d)(3)-(13). In order to assert or continue a claim against the assets of a failed

22   institution like Resolute Bank, a claimant must first comply with this Administrative

23   Claims Process. 12 U.S.C. § 1821(d)(6)(B) This procedure applies without regard to

24   whether a lawsuit seeking to enforce a claim was initiated prior to the appointment of the

25   Receiver. See Marquis v. F.D.I.C., 965 F.2d 1148, 1151 (1st Cir. 1992).

26           The 9th Circuit has recently said FIRREA was enacted:
27           “in an effort to prevent the collapse of the [savings and loan] industry in the
             late 1980s.” Rundgren, 760 F.3d at 1060 (internal quotation marks omitted).
28           “[T]o enable the federal government to respond swiftly and effectively to the
                                                      3
     2707343.v2
          Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 4 of 11




 1           declining financial condition of the nation’s banks and savings institutions,”
             FIRREA granted “the FDIC, as receiver, broad powers to determine claims
 2           asserted against failed banks.” Henderson v. Bank of New Eng. 986 D. 31d,
             320(9th Cir. 1993).
 3
             To that end, FIRREA “provides detailed procedures to allow the FDIC to
 4           consider certain claims against the receivership estate” Benson v. JPMorgan
             Chase Bank, N.A., 673 F.3d 1207, 1211 (9th Cir. 2012). “The
 5           comprehensive claims process allows the FDIC to ensure the assets of a
             failed institution are distributed fairly and promptly among those with valid
 6           claims against the institution, and to expeditiously wind up the affairs of
             failed bank without unduly burdening the District Courts.” Rundgren, 760
 7           F.3d at 1060 (internal citations omitted)

 8 Shaw v. Bank of Am. Corp., 946 F.3d 533, 533 (9th Cir. 2019).
 9           The FIRREA Administrative Claims Process requires that all claims against a failed
10 financial institution be submitted to the FDIC, as receiver, by the Claims Bar Date. The
11 Claims Bar Date is the deadline by which anyone with a claim against a failed bank must
12 present such claims, and proof therefor, to the FDIC-R Resolute for initial review. 12
13 U.S.C. § 1821(d)(3)(B), (5)(C).
14           Once a claim is received, the FDIC-R Resolute then has 180 days within which to
15 either allow or disallow the claim. 12 U.S.C. § 1821(d)(5)(A). If the FDIC-R Resolute
16 disallows the claim as not proven to the satisfaction of the Receiver, or refuses to respond
17 within the 180-day period, a claimant is then given 60 days to seek additional judicial
18 review in federal district court. 12 U.S.C. § 1821(d)(6)(A). The FDIC as Receiver may
19 consider claims filed after the claims bar date only if: (1) the claimant declares and
20 provides proof that he/she did not receive notice of the appointment of the receiver in time
21 to file a claim by the Claims Bar Date, and (2) the claim is filed in time to permit payment
22 of the claim. 12 U.S.C. § 1821(d)(5)(C)(ii). Unless the FDIC as Receiver grants a late-filed
23 claim exception, claims filed after the claims bar date “shall be disallowed and such
24 disallowance shall be final.” 12 U.S.C. § 1821(d)(5)(C)(i). In this instance, Schick never
25 filed a proof of claim with the FDIC-R Resolute’s Receivership estate.
26               B.    Letters and Published Notices to Plaintiff About the Receivership
     Claims Process and Administrative Claim Submission Deadline.
27
28           When liquidating a failed financial institution’s assets, the FDIC, acting as Receiver,
                                                    4
     2707343.v2
          Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 5 of 11




 1   mails notice and description of the Administrative Claims Process and the Claims Bar Date

 2   to any creditor shown on the failed institution’s books. 12 U.S.C. § 1821(d)(3)(C). The

 3   FDIC, acting as Receiver, also publishes once in each of three successive months a notice

 4   of the claims process and the Claims Bar Date deadline by which the claim must be

 5   presented to the Receiver in one or more newspapers of wide circulation in the geographic

 6   area where the failed institution’s branches are located. 12 U.S.C. § 1821(d)(3)(B).

 7   FDIC-R Resolute Published Notices To All Creditors

 8           In this case, a “Notice to Creditors and Depositors of Resolute Bank, Maumee,

 9 Ohio” was published in The Blade by The Toledo Blade Co., Toledo, Ohio, on October 31,
10 2019, December 4, 2019 and January 2, 2020. The notice explained the Administrative
11 Claims Process, the procedure for submitting a claim to the FDIC-R Resolute, and
12 specified a Claims Bar Date of January 29, 2020 as the deadline to submit a claim. See
13 Grieser Decl. ¶ 6 and Ex. 1, Notice to Creditors and Depositors of Resolute Bank, Maumee,
14 Ohio.
15 FDIC-R Resolute Sent Notice Directly to Schick
16           In addition to the published notices, the FDIC-R Resolute mailed notice to Schick,

17 care of her attorney:
18           On November 1, 2019, the FDIC-R Resolute sent a Notice To Discovered Claimant

19   to Present Proof of Claim addressed to Schick in care of Anthony Paronich, Esq., her

20   attorney in this case. This second notice again advised Schick of the January 29, 2020

21   Claims Bar Date deadline for Schick to submit a Proof of Claim, explained the claims

22   process and the procedure for submitting a completed claim to the FDIC-R Resolute. See

23   Grieser Declaration ¶ 7 and Ex. 2.

24           These notices apprised Schick that if she failed to submit a claim to the FDIC-R

25 Resolute on or before the Claims Bar Date, in accordance with Section 1821(d)(5)(C)(i),
26 her claim would be disallowed, and the disallowance would be final.
27 The Complaint Must Be Dismissed Because Schick Can No Longer Litigate/Lost Her
   Right to Litigate Her Claims After She Failed To Exhaust The Mandatory
28 Administrative Claims Process.
                                             5
     2707343.v2
          Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 6 of 11




 1           A plaintiff always bears the burden of establishing subject matter jurisdiction.

 2 Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994); Stock W., Inc. v.
 3 Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). The
 4 court presumes a lack of subject matter jurisdiction until the plaintiff proves otherwise. Id.
 5 Unless a plaintiff establishes that the court has subject matter jurisdiction, upon motion, the
 6 court must dismiss the plaintiff's complaint. Id.
 7           A motion challenging a court's subject matter jurisdiction can be either "facial" and

 8 confined to the allegations of the complaint, or "factual" and requiring the court to look
 9 beyond the underlying complaint. See Savage v. Glendale Union High Sch., Dist. No. 205,
10 Maricopa County, 343 F.3d 1036, 1040 n. 2 (9th Cir. 2003); White v. Lee, 227 F.3d 1214,
11 1242 (9th Cir. 2000). The moving party can rely on affidavits or any other evidence
12 presented to the court to challenge the substance of a complaint's jurisdictional allegations
13 despite their formal sufficiency. See St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir.
14 1989); accord Savage, 343 F.3d at 1040 n. 2; Ass'n of Am. Med. Colleges v. United States,
15 217 F.3d 770, 778 (9th Cir. 2000).
16           Once the moving party presents evidence in support of dismissing the complaint, it

17 becomes necessary for the party opposing the motion to "present affidavits or any other
18 evidence necessary to satisfy its burden of establishing that the court, in fact, possesses
19 subject matter jurisdiction." Association of American Medical Colleges, 217 F.3d at 778;
20 St. Clair, 880 F.2d at 201; accord Savage, 343 F.3d at 1040 n. 2; see also Kokkonen v.
21 Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Accordingly, if the opposing
22 party fails to meet this burden, the action must be dismissed for lack of subject matter
23 jurisdiction. See Kokkonen, 511 U.S. at 377; St. Clair, 880 F.2d at 201.
24           FIRREA, establishes an Administrative Claims Process which all persons asserting

25 claims against a receiver or receivership estate or its predecessor failed bank must first
26 exhaust before they may commence or continue litigation on those claims. 12 U.S.C.
27 Section 1821(d)(3)-(13). Benson v. JPMorgan Chase Bank, N.A., 673 F.3d 1207 (9th Cir.
28 2012); McCarthy v. F.D.I.C., 348 F.3d 1075, 1081 (9th Cir. 2003).
                                               6
     2707343.v2
          Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 7 of 11




 1            Unless a plaintiff exhausts the Administrative Claims Process, no court has subject

 2   matter jurisdiction over the plaintiff's claims. 12 U.S.C. §1821(d)(13)(D); Henderson v.

 3   Bank of New England, 986 F.2d 319 (9th Cir. 1993); Intercontinental Travel Mktg., Inc. v.

 4   F.D.I.C., 45 F.3d 1278 (9th Cir. 1994); McCarthy, supra; Benson, supra; MTB Enterprises,

 5   Inc., supra. The jurisdictional bar "extends to all claims and actions against, and actions

 6   seeking a determination of rights with respect to, the assets of failed financial institutions

 7   for which the FDIC serves as receiver "and to all claims arising both prior to and after the

 8   appointment of the FDIC as receiver. McCarthy, supra. Moreover, the lack of subject

 9   matter jurisdiction resulting from a claimant's failure to exhaust the Administrative Claims

10   Process cannot be waived and may be raised at any time. Intercontinental Travel

11   Marketing, Inc., supra at 1286; see also Fed. R. Civ. P. 12(h)(3).

12           As a result of Schick’s failure to comply with the Administrative Claims Process,

13   this Court no longer has subject matter jurisdiction over Schick’s Complaint against the

14   FDIC-R Resolute. 12 U.S.C. §1821(d)(13)(D); Henderson, supra; Intercontinental Travel

15   Mktg. Inc., supra; McCarthy, supra; Benson, supra; MTB Enterprises, Inc., supra.

16           The administrative exhaustion requirement applies to all types of claims, including

17   claims for non-monetary, equitable, or declaratory relief. Henderson v. Bank of New

18   England, 986 F.2d 319, 321 (9th Cir. 1993) ), cert. denied, 114 S. Ct. 559 (1993),

19   rehearing denied, 114 S. Ct. 905 (1994) (claims for monetary consideration and the right to

20   discover derogatory credit information all barred, as FIRREA “bars judicial review of any

21   non-exhausted claim, monetary or nonmonetary, which is ‘susceptible of resolution through

22   the claims procedure’” (citation omitted)). F.D.I.C. v. Scott, 125 F.3d 254, 259–61 (5th Cir.

23   1997) (finding itself “powerless to waive a congressionally-imposed exhaustion

24   requirement,” the court ordered dismissal of counterclaim for indemnification by former

25   bank officer for lack of subject matter jurisdiction).

26           The plaintiffs in Freeman v. F.D.I.C., 56 F.3d 1394, 1401–02 (D.C. Cir. 1995),

27 asserted wrongful foreclosure and conversion claims. The Court held that borrowers’
28 actions for rescission of their underlying loan agreement with the failed financial institution
                                                  7
     2707343.v2
          Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 8 of 11




 1   and compensatory damages for conversion, wrongful foreclosure, and breach of contract

 2   were all barred by their failure to exhaust the administrative review process. See also, Nat'l

 3   Union Fire Ins. Co. of Pittsburgh, Pa. v. City Sav., F.S.B., 28 F.3d 376, 389 (3d Cir. 1994),

 4   as amended (Aug. 29, 1994) [bar of § 1821(d)(13)(D) “includes actions by debtors as well

 5   as creditors”); Lloyd v. F.D.I.C., 22 F.3d 335, 337 (1st Cir.1994) (suit by debtor seeking

 6   equitable reformation or cancellation of mortgage agreement is a “determination of rights

 7   with respect to [ ] the assets of a[ ] failed financial institution,” subject to the jurisdictional

 8   bar].

 9           Here, Schick is seeking compensatory relief in the form of monetary damages for an

10   alleged violation of the Telephone Consumer Protection Act of 1991. Complaint and prayer

11   ¶ 3. Both Schick’s claim and her damages fall squarely within the broad definition of

12   claims that must first be exhausted through the Administrative Claims Process before she

13   can litigate those claims before this Court.

14   Failure to Exhaust FIRREA’s Administrative Claims Process Deprives the Court of
     Jurisdiction to Hear and Decide Schick’s Claims against FDIC-R Resolute.
15
16           FIRREA defines the Administrative Claims Process as a mandatory prerequisite to

17   any judicial adjudication of a claim against the receivership of a failed financial institution:

18           Limitation on judicial review. Except as otherwise provided in this subsection, no

19 court shall have jurisdiction over —
20           (i)     any claim or action for payment from, or any action seeking a
             determination of rights with respect to, the assets of any depository
21           institution for which the [FDIC] has been appointed receiver, including
             assets which the [FDIC] may acquire from itself as such receiver; or
22
             (ii)  any claim relating to any act or omission of such institution or the
23           [FDIC] as receiver.
24   12 U.S.C. 1821(d)(13)(D).

25           “The Ninth Circuit has interpreted this provision to be a jurisdictional exhaustion

26   requirement. E.G., Benson, 673 F3d at 1211-12”. Shaw v. Bank of Am. Corp., 946 F.3d

27   533 (9th Cir. 2019).

28           Courts who have considered the bar of Section 1821(d)(13)(D) have uniformly held
                                                  8
     2707343.v2
           Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 9 of 11




 1   that a claimant must, prior to filing or maintaining a court case, exhaust FIRREA’s

 2   administrative remedies:

 3           [E]very court that has addressed the issue has interpreted § 1821(d)(13)(D)
             “as imposing a statutory exhaustion requirement rather than an absolute bar
 4           to jurisdiction.” Home Capital Collateral, Inc. v. F.D.I.C., 96 F.3d 760, 763
             (5th Cir. 1996); see also Freeman v. F.D.I.C., 56 F.3d 1394, 1400 (D.C. Cir.
 5           1995) (“The effect of these provisions, read together, is to require anyone
             bringing a claim against or ‘seeking a determination of rights with respect to’
 6           the assets of a failed bank held by the FDIC as receiver to first exhaust
             administrative remedies by filing an administrative claim under the FDIC’s
 7           administrative claims process.”); ... Bueford v. Resolution Tr. Corp., 991 F.2d
             481, 484 (8th Cir. 1993) (“Every court that has considered the issue has
 8           found exhaustion of FIRREA’s administrative remedies to be a jurisdictional
             prerequisite to suit in district court”).
 9
10           In Maher v. Harris Tr. & Sav. Bank, 75 F.3d 1182 (7th Cir. 1996), as modified on

11   clarification (Feb. 28, 1996), the Seventh Circuit upheld the trial court’s denial of

12   plaintiffs’ motion to amend their complaint to state a breach of contract claim against the

13   Resolution Trust Corporation:

14           The administrative claims process provided by FIRREA requires that an
             individual who wishes to pursue a claim against a failed institution or its
15           assets, including claims for breach of contract, present that claim to the
             receiver. 12 U.S.C. § 1821(d)(3)-(5); Capitol Leasing Co. v. FDIC, 999 F.2d
16           188, 192 (7th Cir. 1993) . . . Compliance with the FIRREA process is a strict
             jurisdictional prerequisite to a claim in federal district court against the
17           receiver. Id. Given that plaintiffs took none of the required steps for
             administrative relief, the district court properly determined that it was
18           without jurisdiction to hear plaintiffs’ breach of contract claim.
19   75 F. 3d 1190-91 (emphasis added).

20   II.     THIS COURT MUST DISMISS THE COMPLAINT FOR SCHICK’S
             FAILURE TO EXHAUST FIRREA’S MANDATORY ADMINISTRATIVE
21           CLAIMS PROCESS WHICH IS AN ABSOLUTE BAR TO HER
             CONTINUED PROSECUTION OF ALL CLAIMS OF ANY NATURE
22           AGAINST THE FDIC-R RESOLUTE.
23           The FDIC-R Resolute urges the Court to follow the uniform body of federal

24 authority and 9th Circuit law interpreting the jurisdictional bar set forth at 12 U.S.C. §
25 1821(d)(13)(D), all of which mandates compliance by Schick with FIRREA’s
26 Administrative Claims Process and proscribes the penalty of case dismissal for failure to do
27 so.
28           As a result of Schick's failure to exhaust FIRREA's administrative remedies, Schick
                                                     9
     2707343.v2
         Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 10 of 11




 1   has lost her legal right to pursue her claims before this Court and, in addition, this Court

 2   now lacks subject matter jurisdiction over all claims which were or which could have been

 3   asserted by Schick as against the FDIC-R Resolute.

 4           Since Schick's claims against the FDIC-R Resolute are now statutorily barred, they

 5 must be dismissed with prejudice.
 6           WHEREFORE, the Federal Deposit Insurance Corporation, as Receiver of Resolute

 7 Bank, respectfully requests the Court to enter an order:
 8           a.    dismissing, with prejudice, Plaintiff’s Complaint; and

 9           b.    granting such other and further relief as the Court deems just and equitable.

10           DATED this 29th day of April, 2020.

11                                              SACKS TIERNEY P.A.
12
13                                              By: s/ Gregory P. Gillis
                                                    Gregory P. Gillis
14                                                  Evan F. Hiller
                                                    Attorneys for Defendant FDIC as Receiver
15                                                  for Resolute Bank
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   10
     2707343.v2
         Case 2:19-cv-02218-DLR Document 51 Filed 04/29/20 Page 11 of 11




 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that on April 29th 2020, I electronically transmitted the foregoing

 3   Motion to Dismiss Complaint for Lack of Subject Matter Jurisdiction to the clerk’s office

 4   using the CM/ECF system for filing and transmittal of a notice of electronic filing to the

 5   following CM/ECF registrants:

 6           Anthony Paronich, Esq.
             PARONICH LAW, PC
 7           350 Lincoln St., Ste. 2400
             Hingham, MA 02043
 8           Attorneys for Plaintiff
 9           Trinette G. Kent, Esq.
             KENT LAW OFFICES
10           3219 E Camelback Rd., Ste. 588
             Phoenix, AZ 85018
11           Attorneys for Plaintiff
12
     By:     s/ Susan Harl
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   11
     2707343.v2
